Citation Nr: 1734929	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-03 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable initial rating for migraine headaches.

2.  Entitlement to a compensable initial rating for erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney





INTRODUCTION

The Veteran served on active duty from October 1990 to October 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  The Veteran's claims file is currently under the jurisdiction of the Montgomery, Alabama RO.

The issue of entitlement to a compensable initial rating for gastroesophageal reflux disease (GERD) is not before the Board.  Although the November 2012 statement of the case included the issue of entitlement to a compensable initial rating for GERD, the Veteran's January 2013 substantive appeal listed only the issues of entitlement to a compensable initial rating for migraine headaches and entitlement to a compensable initial rating for erectile dysfunction.   

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disabilities at issue render him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

 
FINDINGS OF FACT

1.  The record reflects that, throughout the rating period the Veteran's migraine headaches have been manifested by symptoms most consistent with characteristic prostrating attacks occurring on an average once a month over last several months.  

2.  The Veteran's erectile dysfunction has not been manifested by deformity of the penis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

2.  The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Migraine Headaches

The Veteran's service-connected migraine headaches are evaluated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once in 2 months over the last several months; a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months; and the maximum 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Id.  The rating criteria do not define "prostrating" nor has the Court of Appeals for Veterans Claims.  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran was afforded a VA examination in January 2011.  The VA examiner interviewed the Veteran and conducted an in-person examination.  The Veteran reported that he has pounding headaches that last for 2 to 3 hours every day.  He further reported that light bothers his headaches and he notices nausea and vomiting.  The January 2011 VA examiner stated the functional impact of the Veteran's migraine headaches is estimated as moderate.   

In the January 2013 VA Form 9 the Veteran stated that he suffered from migraine headaches on a consistent basis.  He stated his migraine headaches cause nausea, blurred vision and personality changes that make his life hard to function.  The Veteran further stated that even though he takes medication on a daily basis his migraine headaches stay for a long period of time, ranging from 2 to 12 hours, which are from mild to severe.  Additionally, the Veteran stated he has mild to severe migraine headaches 5 to 10 times a month that requires him to rest and sleep.   

The Veteran was provided a VA headaches examination in September 2016.  The VA examiner reviewed the record, interviewed the Veteran, and conducted an in-person examination.  The September 2016 VA examiner noted the Veteran's 2001 diagnosis of migraine headaches.  The Veteran reported left sided throbbing pain that gets worse with activity and sensitivity to light.  He stated the pain lasts for an hour and gets better after taking medication.  The September 2016 VA examiner stated that the Veteran does not have characteristic prostrating attacks of migraine/non-migraine headache pain.  However, the September 2016 VA examiner noted that the Veteran's migraine headaches impact his ability to work because he has to miss a day or two of school every week due to headaches.  

After reviewing the totality of the evidence, the Board concludes that a 30 percent rating is warranted for the Veteran's service-connected migraine headaches.  In making this determination, the Board finds that the Veteran's statements are competent evidence regarding the frequency and severity of his current migraine headache symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, the Board has no reason to doubt the credibility of the Veteran's statements.  During the September 2016 VA examination, the Veteran reported that he has to miss a day or two of school every week due to the migraine headaches.  

However, the Veteran's symptoms do not meet the criteria required for a rating in excess of 30 percent under Diagnostic Code 8100.  There has been no evidence of very frequent completely prostrating and prolonged headache attacks productive of severe economic inadaptability.  While the evidence of record shows that the Veteran's migraine headaches require him to miss school, causes nausea, blurred vision, and requires him to lie in bed; the evidence does not show that his migraine headaches result in severe economic inadaptability.  Additionally, the September 2016 VA examiner stated the Veteran does not have characteristic of prostrating attacks of migraine.   

The Board therefore finds that the criteria for entitlement to a compensable initial rating of 30 percent, and no higher, for the Veteran's service-connected migraine headaches have been met throughout the rating period.  Accordingly, there is no basis for staged ratings of the Veteran's migraine headaches pursuant to Fenderson, 12 Vet. App. at 126-27.  To the extent that the Veteran seeks a rating in excess of 30 percent for his service-connected migraine headaches, the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).      

Erectile Dysfunction

The Veteran's service-connected erectile dysfunction is evaluated as noncompensable under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Under Diagnostic Code 7522, a 20 percent rating is assigned for deformity of the penis with loss of erectile power.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

After carefully reviewing the evidence of record, the Board concludes that a compensable disability rating is not warranted for the Veteran's erectile dysfunction as penile deformity has not been shown.

The evidence of record shows that the Veteran has loss of erectile power.  The September 2016 VA examination report noted that the Veteran currently has erectile dysfunction in that he was not able to achieve an erection sufficient for penetration and ejaculation, with or without medication.  Medication of Viagra did not help.

However, the evidence of record does not demonstrate that the Veteran has a penile deformity.  The September 2016 VA examination report shows that on physical examination, the penis and testes were both normal.  The Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms.  The examiner found that the Veteran's male reproduction system condition did not impact his ability to work.      

The Board therefore finds that the criteria for a compensable initial rating for the Veteran's service-connected erectile dysfunction have not been met at any time during the rating period.  As a preponderance of the evidence is against the assignment of a compensable rating, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

   
ORDER

Entitlement to an initial rating of 30 percent for migraine headaches is granted.  

Entitlement to a compensable initial rating for erectile dysfunction is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


